DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 

Species I: Article of footwear as shown in figures 1-3
Species II: Article of footwear as shown in figures 4-7
Species III: Article of footwear as shown in figures 8-11
Species IV: Article of footwear as shown in figures 12-15
Species V: Article of footwear as shown in figures 16-18
Species VI: Article of footwear as shown in figures 1-3
Species VII: Article of footwear as shown in figures 4-7
Species VIII: Article of footwear as shown in figures 8-11
Species IX: Article of footwear as shown in figures 12-15
Species X: Article of footwear as shown in figures 16-18
Species XI: Article of footwear as shown in figures 19-21
Species XII: Article of footwear as shown in figures 22-24
Species XIII: Article of footwear as shown in figures 25-27
Species XIV: Article of footwear as shown in figures 28-29
Species XV: Article of footwear as shown in figures 30-31
Species XVI: Article of footwear as shown in figures 32-33
Species XVII: Article of footwear as shown in figures 34-35
Species XVIII: Article of footwear as shown in figures 36-37

The species are independent or distinct because of each species has different and distinct structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  while the searches may overlap the search would be burdensome and longer because the examiner would need to search for each distinct inventions or variations. Furthermore, the search is only part of the examination process, the MPEP 803 states "If the search and examination of all the claims in an application can be made without serious burden". The examination of the application would be burdensome because the examiner would be required to apply art and rejections to the additional claims directed towards each distinct and different species of invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ted Kavanaugh/Primary Examiner, Art Unit 3732